       Case 2:21-cv-00050-SPL Document 25 Filed 01/25/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )     No. CV-21-00050-PHX-SPL
      Apache Stronghold,
 9                                              )
                                                )
                        Plaintiff,              )     ORDER
10                                              )
      vs.
11                                              )
                                                )
      United States of America, et al.,         )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15          Before the Court is the parties’ Joint Motion for Virtual Hearing & Amendment of
16   Order of January 21, 2021 (Doc. 22). Having considered the Motion, and good cause
17   appearing,
18          IT IS ORDERED that the parties’ Joint Motion (Doc. 22) is granted.
19          IT IS FURTHER ORDERED that Plaintiff shall have until January 29, 2021 to
20   file an Amended Reply, which shall not exceed twenty-four (24) pages in length.
21          IT IS FURTHER ORDERED vacating the Preliminary Injunction hearing set for
22   January 27, 2021 and resetting it for February 3, 2021 at 9:00 a.m. The hearing shall be
23   held in person in the Sandra Day O’Connor United States Courthouse, located at 401 West
24   Washington Street, Phoenix, Arizona 85003, 5th Floor, Courtroom 505. In-person access
25   shall remain restricted to those participating in the hearing.
26          IT IS FURTHER ORDERED that Defendants shall be permitted to appear
27   telephonically.   Defendants     shall   email    Logan_Chambers@azd.uscourts.gov    by
28   February 1, 2021 to obtain the call-in information.
       Case 2:21-cv-00050-SPL Document 25 Filed 01/25/21 Page 2 of 2




 1           IT IS FURTHER ORDERED that the joint pre-hearing statement,1 proposed
 2   findings of fact and conclusions of law, proposed form of preliminary injunction, and joint
 3   notice to court reporter (Doc. 17) shall be due by January 29, 2021 at 12:00 p.m. The
 4   parties shall further coordinate the delivery of exhibits in the manner prescribed in
 5   Attachment A to the Court’s January 21, 2021 Order (Doc. 17) no later than January 29,
 6   2021.
 7           Dated this 25th day of January, 2021.
 8
 9                                                       Honorable Steven P. Logan
                                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
             1
24             The parties filed a Joint Pre-Hearing Statement on January 25, 2021 (Doc. 24). The
     Statement, however, does not include all the information required by the Court’s January 21, 2021
25   Order (Doc. 17). For example, the Statement fails to specifically indicate whether all four named
26   witnesses will also be appearing in person, or if any are requesting a video or telephonic
     appearance. Although the Court recognizes the short response times in filing the required
27   documentation, the information requested is essential to ensuring all parties are able to properly
     participate. Accordingly, the parties shall ensure that all documents filed shall comply with this
28   Court’s Orders.

                                                     2
